

115 HR 1333 IH: Freedom to Use Contracted Entities Act
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1333IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Carter of Georgia introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to allow States more flexibility with respect to using contractors to make eligibility determinations on behalf of the State Medicaid plan.
1.Short titleThis Act may be cited as the Freedom to Use Contracted Entities Act. 2.State flexibility to use contractors to make eligibility determinations on behalf of StateSection 1902(a)(5) of the Social Security Act (42 U.S.C. 1396a(a)(5)) is amended by inserting before the semicolon at the end the following: , but such determinations of eligibility may be made, at the option of a State, under a contract with another State or local agency or a contractor so long as the contract does not provide incentives for the agency or contractor to delay eligibility determinations or to deny eligibility for individuals otherwise eligible for medical assistance. 
